DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on October 14, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered
	Claims 1-18 and 21-22 are currently pending.  Claims 19 and 20 have been cancelled.  Claims 1-3, 6-10, 17, 18, and 21-22 have been amended.  Claims 1-18 and 21-22 are currently pending and have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Regarding the rejection of claims 1-18 and 21-22 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive for the reasons set forth infra.  
Additionally, the Examiner respectfully argues that any recitations regarding the smart contract and blockchain are recited passively and at a high level of generality and thus does not amount to significantly more.  The Examiner recommends amending the claims to include the previous steps of “receiving at least one product inventory blockchain transaction broadcasted through a network by a fulfilment marketplace device and that includes product inventory information associated with a product that is provided by a fulfilment marketplace that controls the fulfilment marketplace device; and adding each at least one product inventory blockchain transaction to a block in a product inventory distributed ledger such that product inventory information for the product provided by the fulfilment marketplace is stored in the product inventory distributed ledger” along with the present active token session to help overcome the 101 rejection and welcomes Applicant to contact Examiner for a telephonic interview to discuss potential amendments further.
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-7 are directed to a machine; claims 8-18 are directed to a process; and claims 21-22 are directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 8, and similarly claims 1 and 21, recite the steps of: receiving, by a requesting marketplace from a user, a search query that includes a request for a product, wherein the product is associated with a product inventory transaction previously broadcast by a fulfilment marketplace and including product inventory information associated with the product from the fulfilment marketplace that is added to a record on a product inventory distributed ledger; determining, by the requesting marketplace in response to the search query, that the product is not available in a product inventory accessible to the requesting marketplace; accessing, by the requesting marketplace in response to determining that the product is not available, the product inventory distributed ledger; identifying, by the requesting marketplace via the product inventory distributed ledger, that the product is available from the fulfilment marketplace; creating, by the requesting marketplace based on the identifying, a secure session between the requesting marketplace and the fulfilment marketplace; sending, by the requesting marketplace to the fulfilment marketplace, a communication to fulfill the request for the product during the secure session, wherein the communication is structured based on the secure session; receiving, by the requesting marketplace device through the network from the fulfilment marketplace device, a response to the communication that includes at least one fulfilment term; transmitting, by the requesting marketplace to the fulfilment marketplace, an acceptance of the at least one fulfilment term, wherein the transmitting includes: generating, by the requesting marketplace with a mediating connected to the fulfilment marketplace, an active session for the secure session, and coordinating, between the requesting marketplace, the mediating, and the fulfilment marketplace, an interaction based on the active session and the acceptance of the at least one fulfilment term, wherein the coordinating includes transforming, by the mediating based on the active session and the interaction, data for the contact usable with the fulfilment terms distributed ledger between the requesting marketplace and the fulfilment marketplace; and determining, by the requesting  marketplace via the mediating, that the acceptance of the at least one fulfilment term has been received by the fulfilment marketplace, wherein the determining that the acceptance has been received is based on a contract that includes the at least one fulfilment term generated by the fulfilment marketplace added to a fulfilment terms distributed ledger, wherein the contract is configured to execute to cause a modification of the product inventory information for the product provided by the fulfilment marketplace -- these claims relate to certain methods of organizing human activity, particularly commercial interactions including agreements in the form of contracts and advertising, marketing, and sales activities/behaviors.  
Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps through a network and via marketplace device, a user device, a blockchain transaction, a fulfilment marketplace device, a block record, active token session, and smart contact -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Thus, claims 1-18 and 21-22 are directed to an abstract idea. 
Further, regarding the independent claims, the technical elements of performing the steps through a network and via marketplace device, a user device, a blockchain transaction, a fulfilment marketplace device, a block record, active token session, and smart contact-- merely implement the abstract idea on a computer environment or recited at a high level of generality and thus does not amount to significantly more.  Additionally, the dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-18 and 21-22 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad (US PGP 2020/0074389) in view of Kumar (US PGP 2002/0042755) in view of Wright (US PGP 2021/0090076).

Examiner note: Claims 1-7 set forth a "system" in the preamble which is interpreted to be an assembly of physical elements. Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) (Machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.).  Accordingly, once the structural limitations of the claims are satisfied, the system as a whole is satisfied – the manner of operating the device does not differentiate an apparatus claim from the prior art.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

As per claim 1, this claim is substantially similar to claim 8 and is therefore rejected in the same manner as this claim, as set forth infra.  

As per claim 2, Mohammad/Kumar/Wright teach wherein the operations further comprise: 
transmitting, to the user device, an item preview interface that includes the at least one fulfilment term received from the fulfilment marketplace device; (Mohammad: Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032])
receiving, from the user device, an order request for the product; (Mohammad: Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032])
receiving a confirmation of the acceptance of the at least one fulfilment term from the fulfilment marketplace device; and (Mohammad: Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032])
transmitting, in response to receiving the confirmation of the acceptance, an order fulfilment interface to the user device. (Mohammad: Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032])

As per claim 3, Mohammad/Kumar/Wright teach wherein the communication to fulfill the request for the product is sent via a first tokenized communication, the response to the communication is sent via a second tokenized communication, and the acceptance of the at least one fulfilment term is sent via a third tokenized communication. (Mohammad: Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032])

As per claim 4, Mohammad/Kumar/Wright teach, wherein the user device is also a party to the smart contract. (Mohammad: Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032])

As per claim 5, Mohammad/Kumar/Wright teach wherein the smart contract further includes: a payment term, and wherein the smart contract is configured to execute to cause a currency to be transferred from an account associated with the user device. (Mohammad: Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032])
As per claim 6, Mohammad/Kumar/Wright teach wherein the operations further comprise: receiving, through the network from the user device, an order request. (Mohammad: Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032])

As per claim 7, Mohammad/Kumar/Wright teach wherein the at least one fulfilment term is accepted in response to receiving the order request from the user device. (Mohammad: Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032])

As per claim 8, Mohammad teaches [a] method comprising:
receiving, by a requesting marketplace device through the network from a user device, a search query that includes a request for the product (Mohammad: Para [0021] (The data processing activities in some embodiments may include receiving, via the network interface device, a data representation of a purchase request for a desired product from the buying entity 108 and finding a match between the purchase request and selling entity 112 of the desired product.); Para [0026] (The method 300 includes maintaining 302 a database of products available for purchase from vendors and receiving 304 a data representation of a purchase request for a desired product from a buying entity)); Para [0028] (In some such embodiments of the method 300, the data representation of the purchase request further includes data identifying a quantity of the desired product, and at least one of pricing, purchase, and shipping terms.)), wherein the product is associated with a product inventory blockchain transaction previously broadcast through the network by a fulfilment marketplace device and including product inventory information associated with the product from the fulfilment marketplace device that is added to a block record on a product inventory distributed ledger; (Mohammad: Para [0011]-[0012] (Blockchain in these embodiments provides a distributed and immediately verifiable transaction ledger. A blockchain ledger in such embodiments will contain a contract and other documents associated with the transaction, such as bills of lading, proof of origin, evidence of quality or operations performed based purchaser request or requirement, instructions for the place and time of delivery, price, payment evidence, and the like. In such embodiments, participating sellers share information about the products they are offering for sale on an inventory management platform. A matching of a purchase request with participating seller offers may then be performed and contract may be generated automatically by the system upon a match. A blockchain data structure may then be generated, stored, and provided to at least the parties that are privy to the contract to initiate fulfilment of the contract. As the contract is electronic, the data of the contract can inform other systems to begin automatic fulfilment thereof in some embodiments. In some embodiments, at each subsequent point in execution of the contract a new block is added to the blockchain data structure and the inventory management platform receives the update.); Para [0019]-[0020] (The inventory management platform 102 is deployed on a server computer that includes a network interface device and communicates with a database storing data of products available for purchase from vendors as received via the network interface device from respective vendors, such as one or more selling entities 112); Fig. 2; Para [0022]-[0024]; Fig. 1 and Fig. 4, Para [0018]-[0022], Para [0029]-[0032] (disclosing system, network, and devices)
determining, by the requesting marketplace device in response to the search query, that the product is not available in a product inventory accessible to the requesting marketplace device; (Mohammad: Para [0012] (At the same time, retailers and other resellers can link their inventory management software with the inventory management platform or otherwise transmit their purchase requests thereto. The retailers or other resellers may have systems that monitor their inventory levels in view of reorder points. When a reorder point is reached, those systems may transmit or otherwise provide a purchase request to the inventory management platform, such as through a web service call, an integration via an application programming interface (API) of the inventory management platform, and the like.))
accessing, by the requesting marketplace device in response to determining that the product is not available, the product inventory distributed ledger; (Mohammad: Para [0011]-[0012] (Blockchain in these embodiments provides a distributed and immediately verifiable transaction ledger. A blockchain ledger in such embodiments will contain a contract and other documents associated with the transaction, such as bills of lading, proof of origin, evidence of quality or operations performed based purchaser request or requirement, instructions for the place and time of delivery, price, payment evidence, and the like.  In such embodiments, participating sellers share information about the products they are offering for sale on an inventory management platform. At the same time, retailers and other resellers can link their inventory management software with the inventory management platform or otherwise transmit their purchase requests thereto. The retailers or other resellers may have systems that monitor their inventory levels in view of reorder points. When a reorder point is reached, those systems may transmit or otherwise provide a purchase request to the inventory management platform, such as through a web service call, an integration via an application programming interface (API) of the inventory management platform, and the like.); Para [0021] (The data processing activities in some embodiments may include receiving, via the network interface device, a data representation of a purchase request for a desired product from the buying entity 108 and finding a match between the purchase request and selling entity 112 of the desired product.); Para [0026] (The method 300 includes maintaining 302 a database of products available for purchase from vendors and receiving 304 a data representation of a purchase request for a desired product from a buying entity.))
identifying, by the requesting marketplace device via the product inventory distributed ledger, that the product is available from the fulfilment marketplace device; (Mohammad: Para [0011]-[0012] (When a reorder point is reached, those systems may transmit or otherwise provide a purchase request to the inventory management platform, such as through a web service call, an integration via an application programming interface (API) of the inventory management platform, and the like. A matching of a purchase request with participating seller offers may then be performed and contract may be generated automatically by the system upon a match.); Para [0021] (The data processing activities in some embodiments may include receiving, via the network interface device, a data representation of a purchase request for a desired product from the buying entity 108 and finding a match between the purchase request and selling entity 112 of the desired product.); Para [0026]-[0028] (The method 300 may then proceed by finding 306 a match between the purchase request and vendor of the desired product and generating 308 a data representation of a contract between the buying entity and the vendor of the match.)) 
creating, by the requesting marketplace device based on the identifying, a . . . session between the requesting marketplace device and the fulfilment marketplace device; (Mohammad: Para [0011]-[0012] (When a reorder point is reached, those systems may transmit or otherwise provide a purchase request to the inventory management platform, such as through a web service call, an integration via an application programming interface (API) of the inventory management platform, and the like. A matching of a purchase request with participating seller offers may then be performed and contract may be generated automatically by the system upon a match.); Para [0021] (The data processing activities in some embodiments may include receiving, via the network interface device, a data representation of a purchase request for a desired product from the buying entity 108 and finding a match between the purchase request and selling entity 112 of the desired product.); Para [0026]-[0028] (The method 300 may then proceed by finding 306 a match between the purchase request and vendor of the desired product and generating 308 a data representation of a contract between the buying entity and the vendor of the match.))
sending, by the requesting marketplace device through the network to the fulfilment marketplace device, a communication to fulfill the request for the product during the . . . session, wherein the communication is structured based on the . . . session; (Mohammad: Para [0011]-[0012] (At the same time, retailers and other resellers can link their inventory management software with the inventory management platform or otherwise transmit their purchase requests thereto. The retailers or other resellers may have systems that monitor their inventory levels in view of reorder points. When a reorder point is reached, those systems may transmit or otherwise provide a purchase request to the inventory management platform, such as through a web service call, an integration via an application programming interface (API) of the inventory management platform, and the like.); Para [0021]; Para [0026]-[0028])
coordinating, between the requesting marketplace device, the mediating server, and the fulfilment marketplace device, an interaction based on . . . the acceptance of the at least one fulfilment term, wherein the coordinating includes transforming, by the mediating server based on . . . the interaction, data for the smart contact usable with the fulfilment terms distributed ledger between the requesting marketplace device and the fulfilment marketplace device; and (Mohammad: Para [0011]-[0012] (A matching of a purchase request with participating seller offers may then be performed and contract may be generated automatically by the system upon a match. A blockchain data structure may then be generated, stored, and provided to at least the parties that are privy to the contract to initiate fulfilment of the contract. As the contract is electronic, the data of the contract can inform other systems to begin automatic fulfilment thereof in some embodiments. In some embodiments, at each subsequent point in execution of the contract a new block is added to the blockchain data structure and the inventory management platform receives the update.); Fig. 2; Para [0021]-[0024] (The data processing activities may further include generating a data representation of a contract between the buying entity and the vendor of the match. The contract may be generated based in part on standardized language agreed upon by the buying entity 108 and selling entities 110 when agreeing to communicate via the inventory management platform 102. The contract may also be generated base in part on common terms between the purchase request and an offer for sale by the selling entity 112. The data processing activities may then proceed by generating a hash of the data representation of the contract and adding the data representation of the contract and the generated hash to a blockchain data structure. An example of such a blockchain data structure according to some embodiments is illustrated in FIG. 2. The data processing activities may then conclude by storing, on the memory device, a copy of the blockchain data structure.); Para [0026] (The method 300 may then generate 310 a hash of the data representation of the contract and add 312 the data representation of the contract and the generated hash to a blockchain data structure, such as the blockchain data structure 204 of FIG. 2. The method may then store 314 the blockchain data structure, such as in a database, and send a copy to at least each party that is privy to the contract and other entities depending the particular contract, such as a shipping company, an financial entity, and the like.))
determining, by the requesting marketplace device via the mediating server, that the acceptance of the at least one fulfilment term has been received by the fulfilment marketplace device, wherein the determining that the acceptance has been received is based on a smart contract that includes the at least one fulfilment term generated by the fulfilment marketplace device added to a fulfilment terms distributed ledger, wherein the smart contract is configured to execute to cause a modification of the product inventory information for the product provided by the fulfilment marketplace device. (Mohammad: Para [0011]-[0012] (A matching of a purchase request with participating seller offers may then be performed and contract may be generated automatically by the system upon a match. A blockchain data structure may then be generated, stored, and provided to at least the parties that are privy to the contract to initiate fulfilment of the contract. As the contract is electronic, the data of the contract can inform other systems to begin automatic fulfilment thereof in some embodiments. In some embodiments, at each subsequent point in execution of the contract a new block is added to the blockchain data structure and the inventory management platform receives the update.); Fig. 2; Para [0021]-[0024] (The data processing activities may further include generating a data representation of a contract between the buying entity and the vendor of the match. The contract may be generated based in part on standardized language agreed upon by the buying entity 108 and selling entities 110 when agreeing to communicate via the inventory management platform 102. The contract may also be generated base in part on common terms between the purchase request and an offer for sale by the selling entity 112. The data processing activities may then proceed by generating a hash of the data representation of the contract and adding the data representation of the contract and the generated hash to a blockchain data structure. An example of such a blockchain data structure according to some embodiments is illustrated in FIG. 2. The data processing activities may then conclude by storing, on the memory device, a copy of the blockchain data structure.); Para [0026] (The method 300 may then generate 310 a hash of the data representation of the contract and add 312 the data representation of the contract and the generated hash to a blockchain data structure, such as the blockchain data structure 204 of FIG. 2. The method may then store 314 the blockchain data structure, such as in a database, and send a copy to at least each party that is privy to the contract and other entities depending the particular contract, such as a shipping company, an financial entity, and the like.))
Mohammad does not explicitly disclose the following known techniques which are taught by Kumar:
creating . . . a secure session between the requesting marketplace device and the fulfilment marketplace device; (Kumar: Para [0028] (Fulfilment server 16 and LFMs 22, ATP servers 14, or other supplier systems may communicate using any suitable protocols and/or mechanisms. The formats and protocols for such communication may be defined at the time fulfilment server 16 is deployed and/or may be updated while fulfilment server 16 is operational. For example, fulfilment server 16 and ATP servers 14 and/or LFMs 22 may communicate using Simple Network Management Protocols (SNMP), Extensible Markup Languages (XML), direct secure or other Hypertext Transfer Protocol (HTTP) links); Para [0062]-[0063] (In one embodiment, to initiate ATP request 30, client 12 or an associated user may be required to provide appropriate identification and security information.))
sending . . . a communication . . . during the secure session, wherein the communication is structured based on the secure session (Kumar: Para [0028] (Fulfilment server 16 and LFMs 22, ATP servers 14, or other supplier systems may communicate using any suitable protocols and/or mechanisms. The formats and protocols for such communication may be defined at the time fulfilment server 16 is deployed and/or may be updated while fulfilment server 16 is operational. For example, fulfilment server 16 and ATP servers 14 and/or LFMs 22 may communicate using Simple Network Management Protocols (SNMP), Extensible Markup Languages (XML), direct secure or other Hypertext Transfer Protocol (HTTP) links); Para [0062]-[0066] (In one embodiment, to initiate ATP request 30, client 12 or an associated user may be required to provide appropriate identification and security information. Client 12 executes an ATP request submission function when ATP request 30 is completely specified, sending ATP request 30 to fulfilment server 16.))
receiving, by the requesting marketplace device through the network from the fulfilment marketplace device, a response to the communication that includes at least one fulfilment term; (Kumar: Para [0023]-[0025]; Claim 1 (receive a plurality of component quotations from at least one supplier, each component quotation corresponding to a component ATP request and comprising product availability information for one or more corresponding desired products); Para [0028]; Para [0062]-[0066]))
transmitting, by the requesting marketplace device through the network to the fulfilment marketplace device, an acceptance of the at least one fulfilment term, wherein the transmitting includes: (Kumar: Para [0027]-[0028] (Client 12 may generate a quotation confirmation to totally or partially accept the quotation. In one embodiment, fulfilment server 16 manipulates the quotation confirmation as appropriate and sends component quotation confirmations to ATP servers 14 and/or LFMs 22, each component quotation confirmation corresponding to a particular component ATP request. ATP servers 14 and/or LFMs 22 generate component promises that consume supply and form binding commitments between the customer and suppliers as to the requested products. Fulfilment server 16 presents a unified promise to client 12, commensurate with the corresponding ATP request, based on the component promises it receives from LFMs 22 and ATP servers 14. Client 12 may generate an acceptance to totally or partially accept the promise, then sending the acceptance to fulfilment server 16. Fulfilment server 16 sends component acceptances to ATP servers 14 and/or LFMs 22, and ATP servers 14 and/or LFMs 22 respond to fulfilment server 16 with component acceptance confirmations. Once fulfilment server 16 has sent a unified acceptance confirmation to client 12, based on component acceptance confirmations received from ATP servers 14 and/or LFMs 22, the order promising and fulfilment cycle is complete. Operation of system 10 is described more fully below.); Para [0062]-[0066])
generating, by the requesting marketplace device with a mediating server connected to the fulfilment marketplace device, an active . . . session for the secure session, and (Kumar: Para [0028] (Fulfilment server 16 and LFMs 22, ATP servers 14, or other supplier systems may communicate using any suitable protocols and/or mechanisms. The formats and protocols for such communication may be defined at the time fulfilment server 16 is deployed and/or may be updated while fulfilment server 16 is operational. For example, fulfilment server 16 and ATP servers 14 and/or LFMs 22 may communicate using Simple Network Management Protocols (SNMP), Extensible Markup Languages (XML), direct secure or other Hypertext Transfer Protocol (HTTP) links); Para [0062]-[0063] (In one embodiment, to initiate ATP request 30, client 12 or an associated user may be required to provide appropriate identification and security information.))
This known technique is applicable to the method of Mohammad as they both share characteristics and capabilities, namely, they are directed to purchase agreements. 
One of ordinary skill in the art would have recognized that applying the known technique of Kumar would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Kumar to the teachings of Mohammad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such communication and acceptance features into similar methods.  Further, applying the creating, based on the identifying, a secure session between the requesting marketplace device and the fulfilment marketplace device; sending a communication during the secure session, wherein the communication is structured based on the secure session; receiving, by the requesting marketplace device through the network from the fulfilment marketplace device, a response to the communication that includes at least one fulfilment term; transmitting, by the requesting marketplace device through the network to the fulfilment marketplace device, an acceptance of the at least one fulfilment term; receiving, by the fulfilment marketplace device through the network from the requesting marketplace device, the acceptance of the at least one fulfilment term; and generating, by the requesting marketplace device with a mediating server connected to the fulfilment marketplace device, an active . . . session for the secure session to the teachings of Mohammad would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow adequate visibility in the supply chain (Kumar: Para [0008]).
Mohammad/Kumar do not explicitly disclose the following known techniques which are taught by Wright:
generating . . . an active token session . . . (Wright: Para [0190]-[0196] (A token represents a specific contract that details or defines rights conferred by a contract. In accordance with the present invention, the token is a representation of the contract in the form of a bitcoin transaction. An advantage of this codification scheme is that it can be used to encapsulate or represent contracts as tokens on a blockchain using only the three parameters described above. In effect, the contract can be specified using a minimum of these three data items. As this codification scheme can be used for any type of transferable contract, common algorithms can be devised and applied.); Para [0239] (An example of determining a common secret (CS) will now be described with reference to FIG. 10. The common secret (CS) may be used for a particular session, time, transaction, or other purpose between the first node 3 and the second node 7 and it may not be desirable, or secure, to use the same common secret (CS). Thus the common secret (CS) may be changed between different sessions, time, transactions, etc.))
coordinating . . . an interaction based on the active token session . . . , wherein the coordinating includes transforming, by the mediating server based on the active token session . . . , data for the smart contact . . . (Wright: Para [0024] (The invention may provide a computer-implemented method and system for controlling the visibility and/or performance of a contract. ‘Visibility’ may mean how and to whom the existence and/or contents of the contract are available or accessible. The contract may be a ‘smart contract’. The method may be an automated smart contract method. It may be a method for automating the process of monitoring the existence, validity and/or performance of the contract. As the contract may be represented in the form of at least part of a blockchain transaction, the invention may be referred to as a tokenisation method/system. The metadata in the transaction may provide a blockchain-implemented token which is used to represent and/or access a contract); Para [0190]-[0196] (A token represents a specific contract that details or defines rights conferred by a contract. In accordance with the present invention, the token is a representation of the contract in the form of a bitcoin transaction. An advantage of this codification scheme is that it can be used to encapsulate or represent contracts as tokens on a blockchain using only the three parameters described above. In effect, the contract can be specified using a minimum of these three data items. As this codification scheme can be used for any type of transferable contract, common algorithms can be devised and applied.); Para [0239] (An example of determining a common secret (CS) will now be described with reference to FIG. 10. The common secret (CS) may be used for a particular session, time, transaction, or other purpose between the first node 3 and the second node 7 and it may not be desirable, or secure, to use the same common secret (CS). Thus the common secret (CS) may be changed between different sessions, time, transactions, etc.))
This known technique is applicable to the method of Mohammad/Kumar as they share characteristics and capabilities, namely, they are directed to smart contracts. 
One of ordinary skill in the art would have recognized that applying the known technique of Wright would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Wright to the teachings of Mohammad/Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such active token session features into similar methods.  Further, applying the generating an active token session and coordinating an interaction based on the active token session, wherein the coordinating includes transforming, by the mediating server based on the active token session, data for the smart contact to the teachings of Mohammad/Kumar would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow control of public visibility regarding the existence of a contract, (Wright: Para [0002]-[0010]).

As per claim 9, Mohammad/Kumar/Wright teach wherein the sending the communication to fulfill the request for the product comprises sending the communication to fulfill the request for the product to the mediating server and instructing the mediating server to broadcast the search query to a plurality of online marketplace devices including the fulfilment marketplace device. (Mohammad: Para [0011]-[0012] (As an example, the fulfilment system may communicate with local fulfilment managers associated with multiple suppliers of multiple products, providing a customer with access to a potentially large number of suppliers and products.), [0026]))


As per claim 10, Mohammad/Kumar/Wright teach wherein transmitting the acceptance, by the requesting marketplace device, to the fulfilment marketplace device comprises using the active session token for the secure session to authenticate and verify participants. (Wright: Para [0219] (authenticating), [0251]; [0258]-[0260]) 

As per claim 11, Mohammad/Kumar/Wright teach wherein the communication to fulfill the request for the product comprises an application programming interface (API) request from the requesting marketplace device to the fulfilment marketplace device.  (Mohammad: Para [0012] (When a reorder point is reached, those systems may transmit or otherwise provide a purchase request to the inventory management platform, such as through a web service call, an integration via an application programming interface (API) of the inventory management platform, and the like.)

As per claim 12, Mohammad/Kumar/Wright teach wherein the communication to fulfill the request for the product to the fulfilment marketplace device uses the active session token between the requesting marketplace device and the fulfilment marketplace device.  (Mohammad: Fig. 2; Para [0022]-[0024])

As per claim 14, Mohammad/Kumar/Wright teach the communication to fulfill the request for the product comprises at least one of. identification of a requesting marketplace that controls the requesting marketplace device, identification of the product, a user identifier, a shipping address, a transaction currency, or a shortest shipping timespan to the shipping address.  (Mohammad: Mohammad: Para [0012] (At the same time, retailers and other resellers can link their inventory management software with the inventory management platform or otherwise transmit their purchase requests thereto. The retailers or other resellers may have systems that monitor their inventory levels in view of reorder points. When a reorder point is reached, those systems may transmit or otherwise provide a purchase request to the inventory management platform, such as through a web service call, an integration via an application programming interface (API) of the inventory management platform, and the like.); Para [0026]-[0028] (receiving 304 a data representation of a purchase request for a desired product from a buying entity. In some such embodiments of the method 300, the data representation of the purchase request further includes data identifying a quantity of the desired product, and at least one of pricing, purchase, and shipping terms.))

As per claim 15, Mohammad/Kumar/Wright teach wherein the at least one fulfilment term comprises at least one of. identification of the fulfilment marketplace, identification of the product, a shipping address, a shipping timespan, a transaction currency, a shipping cost, a product cost, or a profit sharing margin.  (Mohammad: Para [0021] (The contract may be generated based in part on standardized language agreed upon by the buying entity 108 and selling entities 110 when agreeing to communicate via the inventory management platform 102. The contract may also be generated base in part on common terms between the purchase request and an offer for sale by the selling entity 112.); Para [0026]-[0028] (In another embodiment, the database of products available for purchase from vendors includes data representations of at least one of quantity, availability, and pricing, sale, and shipping terms. In some such embodiments of the method 300, the data representation of the purchase request further includes data identifying a quantity of the desired product, and at least one of pricing, purchase, and shipping terms. Accordingly, the terms of the generated 308 contract may be set according to a quantity of the product being conveyed and pricing, sale, and shipping terms of the matching.))

As per claim 16, Mohammad/Kumar/Wright teach wherein the smart contract comprises payment terms, shipping terms, and a share of a payment to a requesting marketplace that controls the requesting marketplace device.  (Mohammad: Para [0011]-[0012] (Blockchain in these embodiments provides a distributed and immediately verifiable transaction ledger. A blockchain ledger in such embodiments will contain a contract and other documents associated with the transaction, such as bills of lading, proof of origin, evidence of quality or operations performed based purchaser request or requirement, instructions for the place and time of delivery, price, payment evidence, and the like.); Para [0028] (In another embodiment, the database of products available for purchase from vendors includes data representations of at least one of quantity, availability, and pricing, sale, and shipping terms. In some such embodiments of the method 300, the data representation of the purchase request further includes data identifying a quantity of the desired product, and at least one of pricing, purchase, and shipping terms. Accordingly, the terms of the generated 308 contract may be set according to a quantity of the product being conveyed and pricing, sale, and shipping terms of the matching.); Para [0021] (The contract may be generated based in part on standardized language agreed upon by the buying entity 108 and selling entities 110 when agreeing to communicate via the inventory management platform 102. The contract may also be generated base in part on common terms between the purchase request and an offer for sale by the selling entity 112.))

As per claim 17, Mohammad/Kumar/Wright teach wherein the fulfilment terms distributed ledger is a public blockchain, and data from the smart contract is copied from the public blockchain to a consortium blockchain, and wherein members of the consortium blockchain include a requesting marketplace that controls the requesting marketplace device and the fulfilment marketplace device.  (Mohammad: Para [0026]; Fig. 2; Para [0022]-[0024] (disclosing public-private key pair and block chain); Claim 7)

As per claim 18, Mohammad/Kumar/Wright teach further comprising: determining the inventory of the product at the fulfilment marketplace device based on the requesting marketplace device and one or more online marketplace devices.  (Mohammad: Para [0026]-[0028] (The method 300 may then proceed by finding 306 a match between the purchase request and vendor of the desired product and generating 308 a data representation of a contract between the buying entity and the vendor of the match. In another embodiment, the database of products available for purchase from vendors includes data representations of at least one of quantity, availability, and pricing, sale, and shipping terms. In some such embodiments of the method 300, the data representation of the purchase request further includes data identifying a quantity of the desired product, and at least one of pricing, purchase, and shipping terms. Accordingly, the terms of the generated 308 contract may be set according to a quantity of the product being conveyed and pricing, sale, and shipping terms of the matching.))

As per claims 21 and 22, these claims recite limitations substantially similar to claims 8 and 9 and are therefore rejected in the same manner as these claims, as set forth supra. 

Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohammad/Kumar/Wright in view of Fiechter (US PGP 2007/0038524).

As per claim 13, Mohammad/Kumar/Wright teach further comprising transmitting, from the requesting marketplace device to the user device, an item preview interface that includes the at least one fulfilment term received from the fulfilment marketplace device, wherein the item preview interface . . . (Kumar: Para [0026] (ATP servers 14 and/or LFMs 22 send resulting component quotations to fulfilment server 16, which manipulates the component quotations as appropriate and presents a unified overall quotation to the requesting client 12, commensurate with the original corresponding ATP request.); Para [0041]; Para [0101]-[0102] (disclosing Component Quotation Attributes))
Mohammad/Kumar/Wright do not disclose the following known technique taught by Fiechter:
. . . wherein the . . . interface does not inform the user device that the product is not available in the product inventory accessible to the requesting marketplace device at the requesting marketplace device and would be fulfilled by the fulfilment marketplace.  (Fiechter: Para [0059]-[0063] (The customer 110 upon reviewing the offerings of the outlet 120, places an order 420 for a product that is not held in inventory (i.e., inventory-less) by the outlet 120 but is instead one of the offerings made available by the provider. The purchase order includes an identification of the product and a shipping address for the customer. The outlet 120 transmits a first purchase order 430 specifying the product, cost, shipping address, and outlet 120 identification to the provider 130.The provider 130 receives the first purchase order 430 at communication layer 132, translates it at layer 134, and then passes the information to application layer 136, where the provider 130 preferably searches for suppliers 140 matching specific criteria at step 230. Preferably, once a list of suitable suppliers 140 has been determined, a supplier 140 is selected at step 240. A second purchase order can be generated and translated into the selected supplier's preferred message format by looking up the preferred format in the database 138 and translating the message at translation layer 134. The message conveying the second purchase order 440 is then sent through communication layer 132 to supplier 140. Preferably, the provider 130 also transmits the originating outlet's branding requirements 445 to the supplier 140. As discussed above, the branding requirements can be communicated to the supplier 140 as part of the e-commerce transaction or prior to the transaction when the provider establishes the supplier-provider relationship or to the supplier 140 through a different route or mechanism such as from the outlet itself. The supplier 140 accepts the purchase order and transmits the acceptance 450 to the provider 130. In response, the provider 130 transmits acceptance 460 of the first purchase order. As discussed above, the provider 130 can accept the first purchase order at any point after receiving the purchase order 430. Similarly, the outlet can transmit acceptance of the customer's purchase at message 480, and this optionally can be done before receiving an acceptance of the order from the provider 130. The party billing the customer 110 is the outlet 120, thus further insinuating to the customer 110 that the goods are from the entity that was paid (i.e., the outlet)); Para [0068]-[0069] (Up to this point in the transaction, all messages have cascaded between parties having a direct relationship with one another. However, with respect to message 490, which corresponds to the shipment of the purchased product from the supplier 140 to the customer 110, there is no direct or prior relationship between the supplier and the customer based on the e-commerce transaction, and so the customer 110 will not be aware of that the package is originating with the supplier instead of the outlet 120.); Para [0007])
This known technique is applicable to the method of Mohammad/Kumar/Wright as they both share characteristics and capabilities, namely, they are directed to purchases from suppliers. 
One of ordinary skill in the art would have recognized that applying the known technique of Fiechter would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Fiechter to the teachings of Mohammad/Kumar/Wright would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such interface features into similar methods.  Further, applying the interface does not inform the user device that the product is not available in the product inventory accessible to the requesting marketplace device at the requesting marketplace device and would be fulfilled by the fulfilment marketplace to the item preview interface of Mohammad/Kumar/Wright would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow web-retailers to sell items for which they do not have inventory, but rather have arrangements with other suppliers (Fiechter: Para [0004]-[0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burnson, P. (2017). Blockchain coming of age. Supply Chain Management Review, 21(3), 10-11. Retrieved from https://dialog.proquest.com/professional/docview/1913615701?accountid=131444 Burnson, P. (2017). Blockchain coming of age. Supply Chain Management Review, 21(3), 10-11. Retrieved from – supply chains using blockchain technologyhttps://dialog.proquest.com/professional/docview/1913615701?accountid=131444
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625